Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


DETAILED ACTION
2.	This action is in response to the amendment filed May 27, 2022.

3.	Claim 1 has been amended.

4.	Claim 1 has been examined and is pending with this action.


Response to Arguments
5.	Applicant's arguments filed May 27, 2022, have been fully considered but are not persuasive.
	The applicant(s) seems to be asserting that because the amendment claims a controller “switching” control state of the drive system (controlling the drive system) based on control commands received by first and second inputs device at respective first and second times, that this distinguishes the claimed invention over prior art.  First, the addition of the language “switch from a first state… to a second state” is synonymous with simply switching functions of the drive system and generally the same as preventing/restricting/overriding one command over another command, or broadly speaking “remote controlling”, which is clearly taught by Cross.  Furthermore, the applicant(s) seems to be asserting that because the “first” and “second” input devices are from the same “remote mobile device”, that this overcomes the architecture of Cross and defines allowable subject matter.
	Clearly, these are obvious variants of controlling a drive system or simply mere utility of the same drive system, but the functional limitation remains the same.  The functionality is “switching” from one command to another received command, which is explicitly taught by Cross in paragraph [0064]: “When there is conflict between the commands issued by the remote user 400 and the local user 500, the telecommunication processor may arbitrate between the two users by selecting which commands to suppress based on a rule set or priority allocation, for example” and paragraph [0065]: “the mobile robot 100 may permit operation of the privacy button 561 on the RC unit 560 to always override any conflicting command received from the remote terminal 430”.  
The number of inputs and its associated location is subjective.  Even still, Cross explicitly discloses, teaches, and in the very least suggests a number of input devices in paragraph [0051]: “In addition to telecommunication data, the remote terminal 430 includes robot control input devices such as a keyboard 436, joystick 437, and/or mouse 438”.  These are input devices well-known, routine, and conventional pertaining to a single device as claimed, but can just as easily be employed in many devices.
Furthermore, even though the times (first time and second time) when a command is received in inherent, the claim fails to further limit anything with respect to time other than that the second time is later than the first time.  Although this is well-known, routine, and conventional Katzer (US 6,270,040) has been cited to place this application in better form for appeal.
Applicant(s) is reminded during patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification. See In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000).  Furthermore, while the claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination.  During examination, the claims must be interpreted as broadly as their terms reasonably allow.  See In re American Academy of Science Tech Center, F.3d 2004 WL 1067528 (Fed. Cir. May 13, 2004).
For these reasons and the rejection set forth below, claim 1 remains rejected and pending.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6.	Claim 1 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cross et al. (US 2010/0076600) in view of Katzer (US 6,270,040).
As per claim 1, Cross teaches a remote presence system, comprising: 
a remote mobile workstation comprising a controller and a drive system (see Cross, [0045]: “Furthermore, the mobile robot 100 includes a drive system 130 for propelling and steering the mobile robot 100 in accordance with user input”); and 
a pilot workstation operatively coupled to the remote mobile workstation in a peer-to-peer network configuration (see Cross, FIGURE 4; and Abstract: “The remote user can connect to the mobile robot via the Internet using a peer-to-peer VoIP protocol, and control the mobile robot to navigate about the mobile robot's environment”), 
the pilot workstation comprising a first input device and a second input device (see Cross, [0051]: “In addition to telecommunication data, the remote terminal 430 includes robot control input devices such as a keyboard 436, joystick 437, and/or mouse 438”), 
such that navigation commands configured to be input from a pilot operating on the first input device and the second input device are communicated to the remote mobile workstation and utilized to provide navigation controls of the drive system by the controller (see Cross, [0045]: “Furthermore, the mobile robot 100 includes a drive system 130 for propelling and steering the mobile robot 100 in accordance with user input”; and [0051]: “the remote terminal 430 includes robot control input… the remote user 400 causes the remote terminal 430 to transmit a robot control signal”).
wherein the controller of the remote mobile workstation is configured to switch from a first state of navigation control of the drive system, wherein the first state of navigation control is based upon receiving, at a first time, a first navigation command generated by and communicated from the first input device of the pilot workstation at the remote mobile workstation, to a second state of navigation control of the drive system, wherein the second state of navigation control is based upon receiving, at a second time, a second navigation command generated by and communicated from the second input device of the pilot workstation at the remote mobile workstation (see Cross, [0064]: “When there is conflict between the commands issued by the remote user 400 and the local user 500, the telecommunication processor may arbitrate between the two users by selecting which commands to suppress based on a rule set or priority allocation, for example”; and [0065]: “the mobile robot 100 may permit operation of the privacy button 561 on the RC unit 560 to always override any conflicting command received from the remote terminal 430”), 
wherein the switching from the first state to the second state of navigation is based upon receiving the second navigation command (see Cross, [0064]: “When there is conflict between the commands issued by the remote user 400 and the local user 500, the telecommunication processor may arbitrate between the two users by selecting which commands to suppress based on a rule set or priority allocation, for example”; and [0065]: “the mobile robot 100 may permit operation of the privacy button 561 on the RC unit 560 to always override any conflicting command received from the remote terminal 430”), and 
receiving the second navigation command from the second input device (see Cross, [0051]: “In addition to telecommunication data, the remote terminal 430 includes robot control input devices such as a keyboard 436, joystick 437, and/or mouse 438”).
Cross does not explicitly teach the second navigation command is at the second time later than the first time.
Katzer teaches the second navigation command is at the second time later than the first time (see Katzer, [0076]: “Truly time sensitive commands need to be executed in a timely fashion, such as the speed of the locomotive or moving switches. These truly time sensitive commands directly impact the perceived performance of the model railroad and therefore should be done in an out-of-order fashion. In particular, commands with a type indicative of a level of time sensitiveness may be placed into the queue in a location ahead of those that have less time sensitiveness. In this manner, the time sensitive commands may be executed by the digital command station prior to those that are less time sensitive”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Cross in view of first so that the second navigation command is at the second time later than the first time.  One would be motivated to do so because remote-control commands are transmitted in real-time.


Conclusion
7.	For the reasons above, claim 1 has been rejected and remain pending.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Won/
Primary Examiner, Art Unit 2449